DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant claims that “a shielding layer covering the encapsulant and the conductive element”, it is not clear how the very shielding layer “has a first portion covered by the conductive element and a second portion free from being covered by the conductive element”. Meaning the same layer cannot cover and later be covered by the layer it was covering. The Examiner is unable to understand the claim. Applicant needs to clarify the limitation.
Claim 5 will inherit the deficiencies of claim 4. Therefore, claim 4 is also rejected under 112(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 4, 5 (see 112 discussion above, and limitations that does not appeared to be disclosed) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim US 2019/0051611.
Regarding claim 1, Kim shows in fig.6-10, a semiconductor device package, comprising: a substrate (102)[0038]; a plurality of semiconductor devices (10, 16)[0021] disposed over the substrate (102); a conductive element (110)[0027] disposed and between at least two of the semiconductor devices (10, 16), and configured to reduce electromagnetic interference (EMI) [0027] between the at least two semiconductor devices (10, 16); and an encapsulant (107) disposed on the substrate (102) and free from covering a top surface of the conductive element (110).
Regarding claim 2, Kim shows in fig.6-10, a semiconductor device package wherein the encapsulant (107) has a first side and a second side opposite to the first side and the conductive element (110) extends from the first side of the encapsulant to the second side of the encapsulant (107) in a top view of the semiconductor device package.  
Regarding claim 3, Kim shows in fig.6-10, a semiconductor device package wherein the encapsulant (107) has a third side adjacent to the first side and a fourth side opposite to the third side, a portion of the conductive element (110) extends from the third side of the encapsulant (107) and toward to the fourth side of the encapsulant in the top view of the semiconductor device package.
Claim(s) 10,11,22-26 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawabata et al. US 2018/0033738.
Regarding claim 10, Kawabata shows in fig.13, a semiconductor device package, comprising: a substrate (20)[0040] having a surface; a conductive element (50)[0040] disposed over the surface of the substrate, A01727/US 10003an encapsulant (40)[0023] disposed over the surface of the substrate (20) and covering the conductive element (50)(side portion); wherein the encapsulant (40) has a topmost surface facing away from the surface of the substrate (20), and wherein a portion of the conductive element (50) is higher than the topmost surface of the encapsulant (40)(step-shape area of 50 is higher than 40 placed under 50).  
Regarding claim 11, Kawabata shows in fig.13, a semiconductor device package, wherein the encapsulant (40) has an upper surface and a lateral side surface which are defined by the conductive element (50).  

Regarding claim 22, Kawabata shows in fig.13, a semiconductor device package wherein the conductive element (50) has a first portion standing on the surface of the substrate (20) and a second portion extending from the first portion of the conductive element (50) and spaced apart from the surface of the substrate (20), and wherein in a cross-sectional view, a thickness of the first portion of the conductive element is greater than a thickness of the second portion of the conductive element (50)(see the step shaped area).  
Regarding claim 23, Kawabata shows in fig.13, a semiconductor device package wherein the conductive element (50) has a tapered portion far away from a standing portion of the conductive element (50) (stepped portion formed therein) which stands on the surface of the substrate (20).  
Regarding claim 24, Kawabata shows in fig.13, a semiconductor device package wherein the tapered portion of the conductive element (50) connects the topmost surface of the encapsulant (40) (stepped portion connected to 40).  
Regarding claim 25, Kawabata shows in fig.13, a semiconductor device package wherein the topmost surface of the encapsulant (40) intersects a lateral side surface of the tapered portion of the conductive element (50).  
Regarding claim 26, Kawabata shows in fig.13, a semiconductor device package further comprising a semiconductor device (32) disposed over the substrate (20), wherein the tapered portion of the conductive element (50) overlaps the semiconductor device (32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-3, and further in view of Kawabata.
Regarding claims 6, 7, Kim discloses a device wherein the conductive element (110) has a second lateral end surface which is connected to the first lateral end surface of the conductive element.
Kim differs from the claimed invention because he does not explicitly disclose a device wherein the conductive element has a first lateral end surface including a upper region and a lower region distinct from the upper region, and wherein the encapsulant covers the lower region and exposes the upper region of the first lateral end surface of the conductive element; wherein the encapsulant extends to the second lateral end surface of the conductive element and exposes a portion of the second lateral end surface of the conductive element.
Kawabata discloses , and shows in fig.13, a device wherein the conductive element (50) has a first lateral end surface including a upper region and a lower region distinct from the upper region, and wherein the encapsulant (40) covers the lower region and exposes the upper region of the first lateral end surface of the conductive element; wherein the encapsulant (40) extends to the second lateral end surface of the conductive element (50) and exposes a portion of the second lateral end surface of the conductive element (50).
Kawabata is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kawabata in the device of Kim because it will improve the reliability of the device [0050].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata as applied to claims 1-3, and further in view of Kim.
Regarding claim 15, Kawabata differs from the claimed invention because he does not explicitly disclose a device wherein the conductive element is free of overlapping a semiconductor device disposed over the surface of the substrate from a top view of the semiconductor device package.  
Kim shows in fig. 8, 10, a device wherein the conductive element (110) is free of overlapping a semiconductor device (16) disposed over the surface of the substrate from a top view of the semiconductor device package.  
Kim is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kawabata. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim in the device of Kawabata because it will shield the device from EMI [0030].
Claim(s) 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata as applied to claims 1-3, and further in view of Yenrudee US 10,242,953.
Regarding claims 16, 21, Kawabata differs from the claimed invention because he does not explicitly disclose a device wherein the encapsulant comprises a filler protruded beyond the topmost surface of the encapsulant; wherein further comprising a shielding layer covering the encapsulant and the conductive element, wherein the shielding layer is in contact with the filler.  
Yenrudee discloses and shows in fig.9, a device wherein the encapsulant (706) comprises a filler (706a) protruded beyond the topmost surface of the encapsulant (706); wherein further comprising a shielding layer (702) covering the encapsulant (706) and the conductive element (50 in Kawabata), wherein the shielding layer (702) is in contact with the filler (706a).  
Yenrudee is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kawabata. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yenrudee in the device of Kawabata because it will provide an improved adhesion (col.7, line 15-30).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813